629 Parsippany Road
Parsippany, New Jersey 07054

ALAN J. BARATZ P (973) 403-1100 F (973) 403-0010
Member of the Firm www.weiner.law abaratz@weiner law
May 6, 2021

VIA: e-Filing

The Honorable André M. Espinosa, U.S.MLJ.

Martin Luther King, Jr. Blvd.

Federal Building & U.S. Court House

50 Walnut Street, Room 2037 Courtroom D

Newark, New Jersey 07102
Re: Crista Pemberton vy. Township of Edison et al.
Docket No: 2:20-cv-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641

Dear Judge Espinosa:

Our firm represents defendants, Township of Edison and Police Chief Thomas Bryan, in
the above referenced matter, which was recently reassigned to Your Honor, and was the subject
of a Status Teleconference on May 5, 2021. That day Your Honor entered a Text Order
requesting further submissions of the parties regarding current discovery disputes, and
scheduling another Teleconference for May 17, 2021 at 1:00 p.m. to address those issues. I offer
this correspondence on behalf of the defendants to summarize what | perceive to be three (3)
issues currently in dispute regarding paper discovery, and specifically regarding plaintiff's
document production requests to the Township and Chief Bryan.

The first issue that my adversary has raised relates to many of the responses offered on
behalf of the Township and Chief Bryan to plaintiffs First Requests for Production of
Documents. Plaintiff's counsel has asserted deficiencies in many of the defendants’ responses,

which Mr. Bahgat contends “fail[ed] to indicate whether all the requested materials were

provided, or whether and to what extent anything responsive to this request was withheld from

Parsippany @ Red Bank ¢ Bridgewater ¢ New York City
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 2 of 24 PagelD: 395

The Honorable André M. Espinosa, U.S.M.J. Page 2
Re: Crista Pemberton v. Township of Edison et al.

Docket No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

production.” Defendants have maintained that they have no such obligation, Mr. Bahgat cited
Fed. R. Civ. P. 34(b)(2)(B) and 26(g) as supporting plaintiff's position, and on behalf of the
Township of Edison, I responded that Rule 26(g) expressly provides that by signing a response to
any discovery request, an attorney certifies that to the best of his knowledge, information and
belief formed after a reasonable inquiry, the disclosure is complete, and J noted that I had signed
each of the responses that I offered on behalf of both Police Chief Bryan and the Township of
Edison to plaintiff's First Request for Production of Documents.

The second, and arguably more substantive, issue is the requested production of the entire
contents of fifteen (15) Internal Affairs files regarding investigations conducted by the Township
and involving defendant Pappas over the period of April 16, 2008 through April 27, 2017. It was
the production of those files that Magistrate Judge Wettre had addressed in paragraph No. 1 of
Her Honor’s January 12, 2021 Amended Scheduling Order. With the Township’s certified
answers to plaintiff's Interrogatories addressing prior IA investigations involving defendant
Pappas, I had furnished fifteen (15) Disposition Sheets that simply revealed the dates of prior
alleged incidents, the nature of the claims, the names of complainants, the IA investigators
involved, and the dispositions of each of those fifteen (15) IA Investigations. Plaintiffs counsel
in a January 3, 2021 letter asserted that the Township’s provision of those fifteen (15), one (1)
page disposition summaries was not responsive to plaintiffs Interrogatory No. 17, which counsel
referenced sought full disclosure of “all investigation involving, and disciplinary action(s) taken

against Paul Pappas,” and counsel therein requested documentation of “the factual circumstances

of the allegations, steps taken to investigate the allegations, witnesses interviewed, and the
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 3 of 24 PagelD: 396

The Honorable André M. Espinosa, U.S.M.J. Page 3
Re: Crista Pemberton v. Township of Edison et al.

Docket No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

evidence considered during the investigation.” In an effort to offer counsel that information, |
personally reviewed all Internal Affairs Investigation Reports on those fifteen (15) complaints,
and dated January 20, 2021 I provided a six (6) page summary of each of those cases that were
investigated by Internal Affairs to Mr. Bahgat. A copy of my January 20, 2021 correspondence
to counsel is attached hereto as “Exhibit “A”.

The Township of Edison and Chief Bryan maintain that plaintiff cannot sufficiently
demonstrate a “plausible nexus” or “affirmative link” between any of the prior complaints
against defendant Pappas that the Township had investigated, and that which this plaintiff claims
to represent a deprivation of her constitutional rights in our case. Bielevicz v. Dubinon, 915 F.
2d. 845, 850 (3d. Cir. 1990), It is noteworthy that our Third Circuit Court of Appeals has held
that where any such causal link is “too tenuous,” the issue of whether a municipal policy or
custom proximately caused a claimed constitutional infringement should not be left for
consideration by the jury. Id. at 851. Plaintiff herein claims that her longtime boyfriend, and
supposedly then acquaintance, placed a tracking device on her vehicle, stalked her, and that
when she was at the home of another male “friend” in New Brunswick on the night of March 19,
2018 while he was on duty defendant Pappas traveled to New Brunswick attempting to locate her
and to identify her new companion, and that he slashed the tire of her vehicle after removing
from her vehicle the tracking device that he had placed, all of which was captured on her new
companion’s Ring video, Other than a ten (10) year old complaint of Pappas’ then estranged

wife, Sarah, who complained about receiving twelve (12) telephone calls from Pappas over an

approximate 18 minute period, which she believed were harassing, how can any of the other IA
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 4 of 24 PagelD: 397

The Honorable André M. Espinosa, U.S.M_J. Page 4
Re: Crista Pemberton v. Township of Edison et al.

Docket No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

complaints and results of those prior investigations establish a plausible nexus or affirmative link
between defendant Pappas’ prior conduct and the constitutional deprivation that plaintiff
Pemberton claims? Case #08-006, which was the harassment complaint of Sarah Pappas, was
not only too remote in time from the March 19, 2018 event at issue, but also it involved that
which the complainant considered to be harassment over an 18 minute period by virtue of
telephone contacts.

The third and final current dispute between the parties relates to plaintiff's untimely
service of a Second Request for Production of Documents directed to the Township of Edison.
Judge Wettre had entered our Pre-Trial Scheduling Order May 13, 2020 permitting the parties, if
not already done, to serve Requests for Production of Documents on or before May 27, 2020,
Defendants complied with that deadline, but plaintiff never served any written discovery
demands before Judge Wettre conducted a Status Teleconference on August 13, 2020, Over
defendants’ objection, Judge Wettre on August 13, 2020 granted plaintiff a further opportunity to
serve written discovery demands on the defendants on or before August 21, 2020, and on August
19, 2020 plaintiff's counsel served separate sets of Interrogatories to be answered by both the
Township and Chief Bryan, and separate First Requests for Document Production on each of
those defendants. Plaintiff never sought leave to extend the August 21, 2020 deadline for service
of written discovery demands on the defendants, and when counsel participated in another Status
Teleconference with Judge Wettre on January 11, 2021, Mr. Bahgat never raised any issue with

Her Honor concerning service of any additional Request for Document Production. The only

issue that was addressed between the parties in Her Honor’s January 11, 2021 Amended
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 5 of 24 PagelD: 398

The Honorable André M. Espinosa, U.S.M.J. Page 5
Re: Crista Pemberton v. Township of Edison et al.
Docket No: 2:20-cv-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641
Scheduling Order was the plaintiff's request for documents from Internal Affairs investigations
conducted by the Edison Police Department involving defendant, Paul Pappas. Defendants
respectfully submit that the plaintiffs service thereafter (on February 2, 2020) of a Second Set
of Requests for Production of Documents to the Township of Edison, a copy of which is also
attached hereto as Exhibit “B”, and which Your Honor will note seeks production of all Internal
Affairs Complaints Department —~ wide between 2008 and 2018 (Request No. 26), and complete
personnel files of some thirteen (13) former Edison Police Department employees (Request Nos.
29 — 41), was untimely and impermissible in light of the deadlines for service of such written
discovery previously established by the Court.

I trust that all of the above identifies the three (3) issues that I appreciate currently remain
between the parties concerning plaintiff's requests for paper discovery from defendants,
Township of Edison and Police Chief Bryan. I look forward to the opportunity to address any

further issue raised by plaintiffs counsel and any inquiry initiated by Your Honor, at our next

Teleconference currently scheduled for 1:00 p.m. on Monday, May 17, 2021.

 

Thank you.
Respectfully submitted,
WEINER LAW GROUP LLP
By: vet fn. 5 Girt
Alan J. Baratz
A Member of the Firm
AJB:tb
Attachments

ce: Joseph Bahgat, Esq. (via e-mail)
Susan Lovett, Qual-Lynx (via e-mail)
Jeremy Solomon, Litigation Coordinator (via e-mail)
William Northgrave, Township Attorney (via e-mail}
Thomas Bryan, Chief of Police (via e-mail) 2023919v1 88641 ltr to judge Espinosa re discovery ajb 5-7-2021
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 6 of 24 PagelD: 399

EXHIBIT A
Case NNT INE R TAW ete / Page 7 of 24 PagelID: 400
. du LLP
Ee —

625 Parsippany Road
ALAN J. BARATZ : pa tppany New Jersey Gros
Member of the Firm (973) - (973) 403-0010 abaratz@weiner.law
www.weinerlaw

January 20, 2021

VIA: E-mail: joe@privacyfirm jaw
and Regular Mail

Joseph A. Bahgat, Esq.

197 Buckhill Road

Albrightsville, PA 18210

Re: Crista Pemberton v. Township of Edison et al.
Civil Action No: 2:20-cy-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641

Dear Mr. Bahgat:

I have now had the opportunity to review investigative reports, and certain of the other
documents maintained by the Township of Edison concerning all Internal Affairs complaints
involving Patrolman Paul Pappas corresponding to the 15 disposition summonses that were
provided with the Township’s certified answers to plaintiffs Interrogatories referencing
complaints investigated against that defendant beginning April 18, 2008 (Case #08-006) through
and including Case #16-027, which was closed April 27, 2017.

In your January 3, 2021 letter you asserted that the Township’s provision of the one (1)
page disposition summaries was not responsive to plaintiff's Interrogatory No. 17, which sought
full disclosure of “all investigation involving, and disciplinary action(s) taken against Paul
Pappas,” and you have requested documentation of “the factual circumstances of the allegations,
steps taken to investigate the allegations, witnesses interviewed, and the evidence considered
during the investigation.” You have also maintained that reference to all Internal Affairs
dispositions was non-responsive because Interrogatory No. 17 sought information regarding all

complaints against defendant Pappas, including any that were investigated “that did not involve
the Internal Affairs Unit.”

All official and formal complaints made against Paul Pappas while employed as a sworn
member of the Edison Township Police Department were investigated by the Internal Affairs
Unit of the Edison Police Department. As concerns your request for information concerning the
factual circumstances of the allegations, steps taken to investigate the allegations, witnesses
interviewed, and evidence considered during the investigation of each of the 15 Internal Affairs
complaints that were investigated and involved Patrolman Pappas, while I appreciate that the
federal rules allow broad and liberal discovery, Pacitti v, Macy’s, 193 N. 3d. 766, 777 (3d. Cir.
1999), the general scope of discovery as defined in Fed. R. Civ. P, 26(b)(1) renders evidence
relevant to any party’s claim or defense discoverable only if it “bears on, or that reasonably
couid lead to other matter that could bear on, any issue that is or may be in the case.” Caver vy.
City of Trenton, 192 F.R.D. 154, 159 (DJ. 2000), Plaintiff must demonstrate that the

Parsippany ¢ Red Bank 4 Bridgewater ¢ New York City
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 8 of 24 PagelD: 401
"Joseph A. Bahgat, Esq. Page 2

Re: Crista Pemberton vy. Township of Edison et al.

Civil Action No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

—_—

information sought is reasonably calculated to lead to the discovery of admissible evidence.
Reviewing plaintiffs Complaint, I suspect that you perceive the release of the contents of all
Internal Affairs files regarding investigations of Patrolman Pappas to be relevant to the Monell
claim that plaintiff asserts against the Township under 42 U.S.C. Section 1983 in the Ninth
Count of her Complaint. Therein, plaintiff asserts that Edison’s policymakers “failed to insure
through custom, policy and/or practice that its officers and employees were trained in
fundamental law enforcement procedures and protocol relative to investigation and reporting of
domestic violence, arresting suspects, witness intimidation, and abuse of authority by its own law
enforcement officers” (75), and plaintiff further asserts that [t]he aforementioned lack of
training and supervision represents a systemic failure, and a custom and policy of EPD, which
led directly to the unspeakable acts of violence defendant Pappas committed against plaintiff.”

(77)

Internal Affairs files regarding investigations of Patrolman Pappas cannot be relevant to
plaintiff's claim concerning inadequate training, and whether any of the files from other Internal
Affairs investigation of Officer Pappas can be discoverable requires plaintiff to demonstrate
some relevance to her claims in this case. None of the fifteen (15) Internal Affairs complaints
involving Officer Pappas that were investigated and closed prior to the subject March 19, 2018
incident relate to Crista Pemberton, and we know that Crista Pemberton never made any formal
complaint to Edison Township regarding Paul Pappas prior to the subject incident. The
Township of Edison and Chief Bryan therefore maintain that plaintiff cannot demonstrate that
any of the materials retained by the Township of Edison regarding the 15 cited Internal Affairs
investigations that involved Paul Pappas can reasonably be considered likely to lead to the
discovery of relevant or admissible evidence, and I offer you the following representations
concerning the specific nature of the allegations and results of the investigations performed by
the Township of Edison in regard to those fifteen (15) prior LA complaints.

(a) Case #08-006 was a harassment complaint of Pappas’ estranged wife, Sarah
during the time that they were engaged in a divorce action. His wife claimed that after she
initiated an argument over the telephone with Paul upon seeing Paul’s then girlfriend, Daniel
Zimmerman, at her son’s baseball game at the complex on Suttons Lane, she received 12
consecutive telephone calls from Paul, and that when she answered the phone upon the 12" call
Paul made a threatening statement to her and cursed at her, which Paul denied. Paul admitted
that he very well might have called her 12 times over an approximate 18 minute period because
there was a need for him to obtain information concerning a plan involving his son, and his First
Communion practice. Sergeant Cerminaro found insufficient evidence to prove or disprove the
allegations, and concluded that Sarah Pappas’ complaint could not be sustained.

(b) Case #08-012, which was administratively closed by Lieutenant Formica, was
actually initiated upon the complaint of Officer Pappas that his wife, Sarah, had made a false
allegation against him to a police officer investigating a criminal mischief complaint when the
tires of her car and of another gentleman had allegedly been slashed while those cars were
parked in the vicinity of 118 Idelwild Road. The case was closed because Lieutenant Formica,
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 9 of 24 PagelD: 402
' Joseph A. Bahgat, Esq. Page 3

Re: Crista Pemberton v. Township of Edison et al.

Civil Action No: 2:20-ev-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

upon reviewing the investigation report concerning the criminal mischief incident, concluded
that there was nothing to indicate that an Internal Affairs investigation was warranted.

(c) Case #08-243 was the investigation of Police Officers Sorber and Pappas for
allegedly employing excessive force in effectuating the arrest of one Delvan Dubois, and you
already have Lieutenant Severino’s Investigation Report to then Deputy Chief Bryan. As you
are well aware, that matter involved allegations of excessive force by officers dispatched to
UMDNJ in regard to a medical transport for a psychiatric evaluation of a suicidal individual,
who had ingested drugs that he concocted, and who a screener believed was intent on harming
himself Defendants maintain that investigations of allegations of excessive force employed
against detainees or arrestees cannot establish a pattern, practice or custom supporting the

Monell liability of the Township of Edison for what plaintiff alleges to have occurred between
herself and Officer Pappas.

(d) Case 409-88 while described as a “demeanor” complaint against Officer Pappas,
actually involved the manner in which he allegedly operated a police vehicle responding to a call
at Metuchen Country Club along Talmage Road, and dealt with the appropriate use of
emergency lights the siren on his vehicle during that response. ,

(e) Case #09-017 involved allegations of differential treatment on the part of Officers
Pappas and Hussain and Sergeant Michael Cimmino in regard to the handling of an arrestee, who
was a Middlesex County Corrections Officer. Officers Pappas and Hussain arrested the
individual at Rick and Bills Bar in Edison, and charged him with DV Simple Assault, and it was
questioned by a Middlesex County Police Captain why he was not also charged with Criminal
Sexual Contact given the substance of a handwritten statement that the victim provided, but
which was not read by the officers or their supervisor until after the arrestee was released ROR.
In addition to the assault that that victim had reported verbally to the officers, she included in her
narrative that while in the bar her boyfriend had pulled up her skirt, grabbed her hips from
behind, and initiated a sexual motion, and also that while they were in the car together he had

grabbed her breasts. The complaint was not sustained against any of the three (3) targets of that
investigation,

(fH Case #09-047 involved allegations of excessive force by both Officer Pappas and
Officer Anthony Saree at the site of a domestic dispute. UUpon his receipt of a letter from the
alleged victim’s attorney, Chief Bryan directed Captain Freeman to have an IA investigation
performed. The case involved an intoxicated arrestee, whose wife did not want him to take a
ride while intoxicated on his motorcycle, so she locked herself with the keys to his motorcycle in
the bathroom and called the police. After her husband initially agreed to simply leave and spend
the night at his mother’s house so that cooler heads could prevail, when he walked downstairs
and saw Officer Sarnee interviewing his wife he became belligerent and threatening, a struggle
ensued with both officers, and when Officer Pappas grabbed his arm while off balance, they both
fell to the floor in the hallway at the foot of the stairs, and as he fell the arrestee strack his head
on the door frame or door hinge causing visible injuries to his face and ear. Due to conflicting
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 10 of 24 PagelD: 403
Joseph A. Bahgat, Esq. Page 4 °

Re: Crista Pemberton v. Township of Edison et al.

Civil Action No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

statements of the parties involved, that excessive force allegation was not sustained against either
Officer Pappas or Officer Sarnee.

(g) Case #11-013 involved investigation of an excessive force complaint against
Officer Pappas initiated by the mother of a juvenile who Officer Pappas encountered among a
large group who were skateboarding in the parking area at PNC Bank at the corer of Route 27
and Fitch Road. Sergeant Michael Lordi found that there was insufficient evidence to either
prove or disprove the allegation, Interestingly, one of the individuals who upon Officer Pappas’
request gave him his skateboard while he was addressing the group, was particularly concerned
with the fact that when Officer Pappas dropped the skateboard, it bounced off the sidewalk, and
off the curb, and rolled into oncoming traffic on Route 27 where it was run over by a car.
Officer Pappas immediately apologized for the damage, and immediately offered to buy a new

board for the young man, and in fact he voluntarily paid $150.00 by money order to the young
man.

(h) Case #11-024 was a demeanor complaint investigated against Officer Pappas by
Sergeant Gerba, and reviewed by your client’s father, former Captain David Pemberton. The
matter involved a demeanor complaint by an individual who Patrolman Pappas had stopped as a
suspicious person matching the description of a burglary suspect. The individual complained
that Pappas at one point told him to “shut the {—k up,” but two (2) other officers who later
arrived on scene denied ever hearing any such language, which Pappas certainly denied, such
that the allegation could not be sustained. It was also determined by Sergeant Gerba and

affirmed by Captain Pemberton that there was appropriate justification for Officer Pappas to
have initiated that field interview.

¢3) Case #11-037 was a demeanor complaint against Officer Pappas initiated by one

Paul Austin, who felt that Officer Pappas had become hostile and aggressive towards him when

he responded to a call that Mr. Austin had made to the Police Department regarding suspicious

individuals in the area outside his home. Apparently, Mr. Austin had been angered by the fact

' that his complaints regarding individuals outside his home was not kept anonymous. The

complainant’s accounts of what had occurred that evening were determined by Detective

Sergeant Errico to differ from that of ail Edison officers on scene, and accordingly, it was found
that the complaint against Officer Pappas was not sustained.

(7) Case #11-039 was a complaint of domestic violence harassment by Officer
Pappas’ then ex-wife, Sarah, and involved him calling her after they had spoken on the telephone
and a disagreement arose concerning finances, and after she stated that she no longer wished to
discuss the matter and instructed him to stop calling. Officer Pappas claimed that he was
continuing to call only to speak with the two (2) children that they had together, and Sergeant
Goshkagarian determined from his investigation that there was not sufficient evidence to clearly
prove or disprove the allegation such that her complaint was not sustained.
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 11 of 24 PagelD: 404
Joseph A. Bahgat, Esq. Page 5

Re: Crista Pemberton vy. Township of Edison et al.

Civil Action No: 2:20-cy-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

(k) Case #13-008 was a demeanor complaint against Officer Pappas initiated by one
Melissa Schmidt, The investigation revealed that there had been a domestic dispute, and that her
fiancé had been arrested. She claimed that Officer Pappas used profanity, and that his demeanor
and attitude escalated the situation to the point of arrest, and while she admitted that her fiancé at
the time was highly intoxicated, she maintained that the officer’s actions had caused the situation
to deteriorate. She could not provide any evidence or witnesses to support her allegation, and

based on lack of any additional evidence Sergeant Brozowski determined that the complaint was
not sustained.

(i) Case #13-032 involved the allegation communicated to a Sergeant Duffy that

Officer Pappas was remiss in that he did not take action when the complainant was threatened

‘and harassed by her neighbors, and that he failed to take a report. Sergeant Gerber investigated
the performance issue, and determined that Officer Pappas followed appropriate departmental

policies and procedures, including by virtue of the fact that he had taken a report, and that when

he learned of the basis for the underlying dispute that a car had been dented accidentally by a

neighbor’s 11 year old son, he simply advised that no criminal activity had occurred, and that it

was a civil matter requiring no further police action. Officer Pappas was exonerated from the
allegations of that performance issue complaint.

(m) Case #15-008 involved an extra duty employment policy violation complaint
against Officer Pappas. Specifically, it was alleged that Officer Pappas worked an extra duty job
assignment while he was on extended medical leave in violation of Edison Police Department
policy. The investigation revealed that Pappas did not work the extra assignment that day. He
had mistakenly been paid $160, which was a clerical mistake involving payroll, and Officer
Pappas fully reimbursed those funds to another officer who had subsequently worked the
assignment, and who was not paid. Based on what he described to be the preponderance of the

evidence, Sergeant Duffy determined upon investigation of that complaint that Officer Pappas
was exonerated.

(n) Case #15-032 involved investigation of an excessive force complaint against
Officer Pappas by the girlfriend of an individual who was arrested for DWI, Eluding and Assault
on a Police Officer, Officer Pappas had responded to a radio transmission from Officer Smith,
who was in pursuit of a vehicle that was refusing to yield and was being operated by someone
possibly intoxicated. The allegation of excessive force involved Officer Pappas bumping the
front of the suspect vehicle after it was stopped in the middle lane of Route | South. Officer
Pappas upon arrival at the scene had determined that it was safe to travel North in the
southbound lanes to block in the suspect vehicle so that it could not flee, and he claimed that he
parked his marked vehicle 20 feet South of the suspect, and that the driver then intentionally
moved forward striking his patrol vehicle front bumper to front bumper. Sergeant William
Revill investigated a number of claims, not only what is described above to have been Officer
Pappas’ involvement, and the allegations against Officers Pappas, Smith, Hansson and Bertucci

were all determined to have been justified legal and proper, and those individuals were ail
exonerated.
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 12 of 24 PagelD: 405
Joseph A. Bahgat, Esq. Page 6

Re: Crista Pemberton vy. Township of Edison et al.

Civil Action No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

(o) Case #16-027 involved Officer Pappas self-reporting that he failed to remove his
former spouse, Daniel Zimmerman from his employer provided health insurance coverage
following their divorce in 2011. Lieutenant Schreck performed the investigation, and determined
that there was clear and sufficient evidence to prove that Officer Pappas willfully and
purposefully violated departmental rules and regulations regarding the Township’s health

benefits program, and the allegation of misappropriation of Township health benefits as against ©
Officer Pappas was sustained.

For all’ of the foregoing reasons, defendants, Township of Edison and Police Chief
Thomas Bryan maintain that there is no justification for release of any of the contents of the
fifteen (15) Internal Affairs files maintained by the Township of Edison concerning complaints
involving defendant Pappas. I am certainly willing to consider your response concerning any
specific IA files, and I note that a joint dispute letter setting forth any remaining issues between

us concerning your request for documentation from these IA files must be filed with the Court no
later than February 11, 2021.

 

Thank you.
Very truly yours,
WEINER LAW GROUP LLP
By: A AL, jf
Alan J, Baratz
A Member of the Firm
AJB:tb
ce: Susan Lovett, Qual-Lynx (via e-mail)

Jeremy Solomon, CJJIF Solicitor (via e-mail)
Chief of Police Thomas Bryan (via e-mail)
William Northgrave, Township Attorney (via e-mail}

1952005y1 88641 ltr to baghat ajb 1-20-2021]
~ Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 13 of 24 PagelD: 406

EXHIBIT B
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 14 of 24 PagelD: 407

THE PRIVACY FIRM PC

A Pennsylvania Professional Corporation
Joseph A. Bahgat (NJ BAR ID #006502008)
1701 Walnut St. #70354

P.O. Box 37635

Philadelphia PA 19101-0635

+1 877-721-9027 x. 110

joe@privacyfirm.iaw

Counsel for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
NEWARK VICINAGE

CRISTA PEMBERTON,
Plaintiff,
CASE NO. 2:20-CV-04411-MCA-LDW
VS,
PAUL PAPPAS, et al., DISCOVERY
Defendants.

 

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION PROPOUNDED

Upon DEFENDANT EDISON TOWNSHIP

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and
L. Civ. RR. 26.1 and 34.1, plaintiff requests that defendant Township of Edison
serve copies of the below documents and records upon counsel for the propound-

ing party at the address atop the first page of this document, within 30 days from

service hereof.

Sincerely,

THE PRIVACY FIRM PC
Counsel for Plaintiff

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP, - 1 OF 17

P

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME -Document 41 Filed 05/07/21 Page 15 of 24 PagelD: 408

By: CL lh ¢ Balscct

Dated: 2-Feb-2021 Joseph A. Bahgat

DEFINITIONS

1. The term document is synonymous in meaning, and equal in scope to
its usage in Fed. R. Civ. P. 34(a)(a)(A). Document refers to any document now or at
any time in your possession, custody, or control. A person is deemed in control of
a document if the person has any ownership, possession, or custody of the docu-
ment, or the right to secure the document or a copy thereof from any person or
public or private entity having physical possession thereof.

2. Defendant, you, or your means the defendant to whom these interroga-
tories were propounded, as well as your agents, officers, directors, representatives,
consultants, accountants, and attorneys, including any person who served in any
such capacity at any time during the relevant time period specified herein.

3. Other defendant|s| or co-defendant|s| means any defendant(s) in the
above-captioned action except you, jointly or separately.

4. Plaintiffmeans the party propounding these interrogatories upon you.

5. Communication means the transmittal of information (in the form of
facts, ideas, inquiries, or otherwise).

6. Concerning means consisting of, referring to, relating to, reflecting,

concerning, or being in any way logically or factually connected with the matter

 

PLAINTIFF’S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. : 2 OF 11

q

PRIVACY

RM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 16 of 24 PagelD: 409

discussed.

7. Data means the physical symbols that represent information, in the
broadest sense, regardless of whether the information is oral, written, or otherwise
recorded.

8. Computer means any and all programmable electronic devices or appa-
ratuses, including hardware, software, and/or other databanks, that can store, re-
trieve, access, update, combine, rearrange, print, read, process, or otherwise alter
data, whether such data is maintained within that device, or at some other loca-
tion. The term computer includes any and all magnetic recordings or systems, sys-
tems operating on or maintaining data in digital, analog, or hybrid format, or other
mechanical devices, or other devices capable of maintaining writings or record-
ings, of any kind, in condensed format, and includes any disk, tape, recording, or
other informational source, regardless of its physical dimension or size.

9. Date means the exact day, month, and year if ascertainable, or, if not,
the best available approximation (including relationship to other events).

10. Directed Patrol is tended to have the same meaning as the term is
used within the law enforcement community, which is a tactic used by law enforce-
ment agencies to try to prevent crime before it happens, including by performing
active surveillance of predetermined locations where criminal activity has previ-
ously occurred on a frequent or semi-regular basis.

11, Person means any natural person or any legal entity, including, but not

limited to, any business or governmental entity, organization, or association.

 

PLAINTIFE’S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP, - 3 OF 17

P

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 17 of 24 PagelD: 410

12. The terms and and or should be construed either conjunctively or dis-
junctively, as necessary to bring within the scope of the request all responsive
items that might otherwise fall outside of its scope.

13. The terms all, any, and/or each encompass any and all of the subject
matter discussed or referenced in that request.

14. Any use of the singular form includes the plural, and vice versa.

15. Any use of present tense also includes past tense, and vice versa.

16. The masculine form should be construed to include the feminine, and

vice versa.

INSTRUCTIONS

17. You must serve copies of the requested documents and records to the
undersigned attorney’s office within 30 days of service.

18. Electronically stored information (ESD) must be produced in its origi-
nal native format with its accompanying metadata. For example: documents cre-
ated using Microsoft Word must be produced in .DOC or .DOCX file format, and
e-mails must be produced in a form that readily supports import into standard
email client programs, such as .MSG or .PST formats.

19. If you cannot respond to any of the following requests in full, after ex-
ercising due diligence to secure documents to do so, you must indicate the circum-
stances of your search, and list all reasons why you are unable or unwilling to re-

spond to the remainder, stating whatever documents you have concerning the

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. + 4 OF 11

t

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 18 of 24 PagelD: 411

unproduced documents, and what efforts you made to secure documents sufficient
to allow you to respond fully to the particular request.

20. In responding to these requests, include documents obtained on your
behalf by your counsel, employees, agents, or any other persons acting on your be-
half. If your response is that the documents are not within your possession or cus-
tody, describe in detail the unsuccessful efforts you made to locate each such docu-
ment. If your response is that documents are not under your control, identify who
has the control, and the location of the documents.

21. Ifany document was but is no longer in your possession, subject to
your control, or in existence, include a statement:

a. identifying the document;
b. describing where the document is now;
c. identifying who has control of the document;

d. describing how the document became lost or destroyed or was
transferred; and

e. identifying each of person responsible for or having knowledge
of the loss, destruction, or transfer of this document from your
possession, custody, or control.

22, Each request contemplates production of all documents in their en-
tirety. Ifa portion of a document is responsive to one or more requests, the docu-
ment must be produced in its entirety.

23. If you withhold production of any document or record on the ground

of any privilege, you must nevertheless provide the following information:

 

PLAINTIFE’S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. - 5 OF 11

P

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 19 of 24 PagelD: 412

a. the nature of the privilege claimed;

b. the person making the communication, whether oral or in writ-
ing;

c, if the communication was oral, all persons present while the
communication was made;

d. ifthe communication was written, the author, addressees, and
any other recipients of the communication;

e. the relationship of the persons present to the person making the
communication;

f. the date and place of the communication; and
g. the general subject matter of the communication.

24. Even if you are objecting to disclosure of the substantive portion of
such privileged material, you must disclose whether any documents exist, or any
oral communications took place.

25. To the extent you assert that a document contains both information
that should be protected from disclosure (based on the attorney-client privilege,
work product doctrine, or another protection) and non-privileged information, the
non-privileged portions of the document must be produced. For each such docu-
ment, indicate the portion of the document withheld by stamping the words
“MATERIAL REDACTED” on the document, in an appropriate location that
does not obscure any text.

26. If there are no documents im response to any particular request, you
must indicate, in writing, in the space provided that no such documents exist.

27. Unless otherwise stated herein, these requests cover the time period

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. - 6 OF 11

P

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 20 of 24 PagelD: 413

from Jan. 1, 2009, up to and including the present.

28. To the extent you have previously produced documents responsive to
any of the below requests, you are not required to produce them again, however, it
is requested that you indicate in the response the Bates number(s) of the docu-
ments previously produced.

29. Unless otherwise stated herein, these requests apply to activities in
the United States.

30. For convenience of the court and the parties, each request should be
quoted in full immediately preceding your response.

31. These requests are continuing in nature. If you receive or otherwise
become aware of information responsive to any request after you have served your
responses, you must promptly supplement your responses and disclosures by

providing such information, as required by Fed. R. Civ. P. 26(e).

REQUESTS FOR PRODUCTION

REQUEST NO. 23. All documents, logs, records, and communications relat-

ing to directed patrol activities in the area immediately surrounding plaintiff’s
residence.

RESPONSE:

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. - 7 OF 11

#

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 21 of 24 PagelD: 414

REQUEST NO. 24. A list of directed patrols ordered during the preceding 10
years in connection with all domestic violence complaints.

RESPONSE:

REQUEST NO. 25. A list of directed patrols ordered during the preceding 10
years in connection with all allegations of police officer misconduct.

RESPONSE:

REQUEST NO. 26. Disposition summaries for all internal affairs complaints
and/or investigations opened between 2008 and 2018.

RESPONSE:

REQUEST NO. 27. Complete internal affairs files for all cases involving
Defendant Pappas.

RESPONSE:

REQUEST NO. 28. Complete personnel file fer Defendant Pappas.

RESPONSE:

REQUEST NO. 29. Compiete personnel file for former officer Christian J.
Padana.

RESPONSE:

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. + 8 OF 11

P

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 22 of 24 PagelD: 415

REQUEST NO. 30. Complete personnel file for former officer Victor E.
Aravena.

RESPONSE:

REQUEST NO. 31. Complete personnel file for former officer Natale A.
(Andy) Fresco.

RESPONSE:

REQUEST NO. 32. Complete personnel file for former officer Bruce A.
Polkowitz.

RESPONSE:

REQUEST NO. 33. Complete personnel file for former officer Mario J.

Severino.

RESPONSE:

REQUEST NO. 34. Complete personnel file for former sergeant Darrin M.
Cerminaro.

RESPONSE:

REQUEST NO. 35. Complete personnel file for retired deputy chief Ronald
W. Mieczkowski.

RESPONSE:

 

PLAINTIFE’S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. - 9 OF 11

F

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 23 of 24 PagelD: 416

REQUEST NO. 36. Complete personnel file for officer Nicholas R. Lunetta.

RESPONSE:

REQUEST NO. 37. Complete personnel file for former officer Thomas G.
Errico.

RESPONSE:

REQUEST NO. 38. Complete personnel file for former officer Brian J.
Favretto.

RESPONSE:

REQUEST NO. 39. Complete personnel file for former officer Robert S.
Urbanski.

RESPONSE:

REQUEST NO. 40. Complete personnel file for Capt. Gregory P. Formica.

RESPONSE:

REQUEST NO. 41. Complete personnel file for former officer William Hance
Gesell.

RESPONSE:

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP. - 10 OF 11

2

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document 41 Filed 05/07/21 Page 24 of 24 PagelD: 417

CERTIFICATION OF SERVICE

I certify that on the Second day of Feburary 2020, I caused a true and
correct copy of plaintiff’s second set of requests for production to be served upon
all counsel of record by attaching a PDF file to electronic mail addressed and trans-
mitted to:

Alan J. Baratz, Esq. <abaratz@weiner.law>

 

Joseph A. Bahgat

 

PLAINTIFF'S SECOND SET OF REQUESTS FOR PRODUCTION TO EDISON TWP, - 11 OF 11

P

PRIVACY

FIRM
